DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 & 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ell (US 20180299293 A1) in view of Waddington (US 20160356175 A1).
In regards to claims 1 & 11, Ell teaches an aircraft airflow sensor probe comprising at least one accelerometer (24A-24C) configured to detect aircraft movement (Paragraph 0037); an angle of attack processor (10A, i.e. air data computer) configured to determine at least a measured angle of attack of the aircraft based on the rotational position of the vane assembly (Paragraph 0022); the at least one accelerometer (24A-24C) configured to provide aircraft movement data to the angle of attack processor (10A) (Paragraph 0021); and the angle of attack processor (10A) further configured to determine a correction value based on the aircraft movement data (i.e. inertial sensor assembly) provided by the at least one accelerometer (24A-24C) 
Waddington teaches a vane assembly (1) configured to sense a direction of local airflow outside an aircraft; a shaft (13) configured to rotatably hold the vane assembly (1) and allow rotational movement of the vane assembly (1) (Paragraphs 0058 & 0062); and a sensor (i.e. integrated sensor) configured to sense and output a rotational position of the vane assembly (1) (Paragraph 0092; Figure 3B).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a vane assembly as taught by Waddington into the aircraft airflow sensor probe of Li et al for the purpose of the correcting a static pressure defect caused by air flowing over the surface of a vane (Paragraph 0041; Waddington).
In regards to claims 2 & 12, Ell teaches wherein the aircraft movement comprises at least one of the following: pitch, pitch rate, pitch rate acceleration, roll position, roll rate, roll rate acceleration, yaw position, yaw rate, yaw rate acceleration (Paragraph 0021).
In regards to claims 3 & 13, Ell teaches wherein the at least one accelerometer (24A-24C) is configured to measure at least one of the following: pitch, pitch rate, pitch rate acceleration, roll position, roll rate, roll rate acceleration, yaw position, yaw rate, yaw rate acceleration (Paragraphs 0021 & 0031).

In regards to claims 5 & 15, Ell teaches wherein the at least one accelerometer (24A-24C) is configured to measure at least one of the following: pitch rate and roll rate (Paragraph 0031).
In regards to claims 6 & 16, Ell teaches wherein the aircraft movement comprises at least pitch rate and roll rate (Paragraph 0031).
In regards to claims 7 & 17, Ell teaches wherein the at least one accelerometer (24A-24C) is configured to measure at least pitch rate and roll rate (Paragraph 0031).
In regards to claims 8 & 18, Ell teaches further comprising: at least one air pressure sensor configured to determine an air pressure received by an air pressure sensor port (11A & 11B, i.e. pitot-static probe) (Paragraph 0017) wherein the air pressure comprises at least one of the following aircraft information: a static air pressure (i.e. pitot-static probe (11A) includes a total pressure sensing port, a static pressure sensing port, and two alpha pressure sensing ports, each pneumatically connected to one or more pressure sensors for measuring static pressure P.sub.S,A, total pressure P.sub.t,A, first alpha pressure P.sub.α1,A, and second alpha pressure P.sub.α1,A that are provided to air data computer 10A as inputs), an airflow velocity, and a pressure differential between an upper side of the vane assembly and a lower side of the vane assembly (Paragraph 0017).
In regards to claims 9 & 19, Ell teaches wherein the angle of attack processor (10A) is further configured to determine a correction value based on the aircraft .

Allowable Subject Matter
Claims 10 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claims 10 & 20, Ell teaches an aircraft airflow sensor probe comprising at least one accelerometer (24A-24C) configured to detect aircraft movement (Paragraph 0037); an angle of attack processor (10A, i.e. air data computer) configured to determine at least a measured angle of attack of the aircraft based on the rotational position of the vane assembly (Paragraph 0022); the at least one accelerometer (24A-24C) configured to provide aircraft movement data to the angle of attack processor (10A) (Paragraph 0021); and the angle of attack processor (10A) further configured to determine a correction value based on the aircraft movement data (i.e. inertial sensor assembly) provided by the at least one accelerometer (24A-24C) and output a corrected angle of attack of the aircraft (Paragraph 0023).  
However, Ell does not teach an airflow sensor probe further comprising at least one air pressure sensor configured to determine an air pressure received by an air pressure sensor port for calculation of aircraft information that includes at least airspeed wherein the angle of attack processor is further configured to determine a correction value based on the aircraft movement data provided by the at least one accelerometer .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lang et al (US 20190242924 A1) - The disclosure relates to an aircraft airflow sensor probe and a process of implementing an aircraft sensor probe. More particularly, the disclosure relates to an aircraft airflow sensor probe and a process of implementing an aircraft sensor probe having increased accuracy.
Li et al (US 11029706 B2) - The present disclosure relates to flight control systems. More specifically, the present disclosure relates to flight control systems that determine the presence of a fault when the error between a measured angle of attack and an estimated angle of attack exceeds a threshold value.
Mandle (US 8695412 B2) - The invention relates to a probe for measuring a local angle of attack and a method implementing the probe.
Glenney (US 6561020 B2) - The present invention relates to multi-function air data sensing systems which provide redundancy in the correction, calculation, and presentation of various air data parameters, such as aircraft angle of attack, static pressure, pressure altitude, Mach number, and indicated airspeed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/Examiner, Art Unit 2856      

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856